Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,032,335 in view of Soltys (US 2002/0042299.

Claim 1 of US 10,032,335 discloses the following.
Pending claim 20. 
A management system comprising:
US 10,032,335 claim 1
A fraud detection system in a casino having a plurality of gaming tables, comprising
a win/loss determining device, wherein the win/loss determining device is configured to determine;
 a win/lose result determining apparatus which determines a win or lose result of each game on the gaming table

a chip tray of a dealer of the gaming table,
a dealer chip determining device, wherein the dealer chip determining device is configured to identify types and numbers of those of the substitute gaming chips that are held in the substitute gaming chip tray;
wherein the control device recognizes a position, type, and number of the chips wagered by each player through the image analyzing apparatus and recognizes a total amount of chips in a chip tray of a dealer of the gaming table, 
a measuring device; and 
an image analyzing apparatus which performs image analysis on the image of the recorded progress of the game; (Examiner’s Note: an image analyzing apparatus is interpreted as measuring device that)
a management control device, wherein the management control device is configured to: determine positions, types, and numbers of those of the substitute gaming chips that are on the game table based on a measurement by the measuring device; calculate a balance of a casino side with respect to the game table using the win/loss result obtained from the win/loss determining device;
compare (a) a collection amount of substitute gaming chips to be collected from the game table by the casino side in the game based on information obtained from the measuring device, the dealer chip determining device, and the win/loss determining device to (b) an increase amount of the substitute gaming chips in the substitute gaming chip tray after the dealer collects the substitute gaming chips into the substitute gaming chip tray;
compare (a) a payment amount of substitute gaming chips to be paid by the casino side in the game to (b) a decrease amount of the substitute gaming chips in the substitute gaming chip tray after the dealer removes one or more of the substitute gaming chips from the substitute gaming chip tray for a payout; and
a control device which detects fraud practiced on the gaming table by using a result of the image analysis by the image analyzing apparatus and the win or lose result determined by the win/lose result determining apparatus, wherein the control device recognizes a position, type, and number of the chips wagered by each player through the image analyzing apparatus and recognizes a total amount of chips in a chip tray of a dealer of the gaming table, performs addition/subtraction calculation of an increased/decreased amount of the chips in the game calculated from the position, type, and number of the chips wagered by all the players in the game and the win or lose result of the game obtained from the win/lose result determining apparatus from the total amount of the chips in the chip tray before the settlement of each game and compares a correct total amount of the chips in the chip tray after end of the game and settlement and an actual total amount of the chips in the chip tray at the time of the end of the game obtained through the image analyzing apparatus to determine whether or not there is difference between the correct total amount and the The settlement amount includes the collection amount when a collection is made and a payment amount when a payment is made).


However, Claim 1 of US 10,032,335 fails to teach that the determining device displays display a win/loss result of a game and the management control device transmits a signal or an output on the display a nature of an inconsistency when the inconsistency is determined in the results. In an analogous art to casino tracking Soltys discloses a casino tracking system that monitors a gaming table and detects the chips in a chip tray (Fig. 3). Soltys the system allows information to be accessed to performs surveillance monitoring and reporting (paragraph 158) including calculating (winnings and losses; paragraph 155). Soltys discloses that the system displays and outputs a signal if the detected amount of chips is inconsistent with the calculated amount (paragraphs 88, 152, 158). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Claim 1 of US 10,032,335 and display a win/loss result of a game and report inconsistences in order to notify the gaming operator the status and errors in the game.

Claims 20 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,6000,282 in view of Soltys (US 2002/0042299.


Claims 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/207723 in view of Soltys (US 2002/0042299.

Pending claim 20 recite:
A management system comprising:
Copending Application claim 1 discloses a management system for management of a game using chips,
the management system comprising:

chips that are individually identifiable;
a game table for playing the game using the chips;
a win/loss determination device configured to determine a win/loss result of the game played via the game table;
a substitute gaming chip tray that is configured to hold the substitute gaming chips, for use by a dealer on the game table;
a chip tray configured to hold one or more of the chips for use by a dealer associated with the game table;
a dealer chip determining device, wherein the dealer chip determining device is configured to identify types and numbers of those of the substitute gaming chips that are held in the substitute gaming chip tray;
a dealer chip determination device configured to specify types and numbers of chips
that are held in the chip tray;
a measuring device; and 
a measurement device configured to measure positions, types, and numbers of chips on
the game table; and
a management control device, wherein the management control device is configured to: determine positions, types, 


calculate a collection amount of chips to be collected from at least one player
position of the game table by the dealer, a payment amount of chips to
be paid to at least one player position of the game table by the dealer, or
a collection/payment balance of a casino side of the game table based on
the determined positions, types, and numbers of chips on the game table
and the win/loss result obtained from the win/loss determining device,
perform a comparison including:


a first comparison between the collection amount of chips and an increase amount of chips in the chip tray after collection of one or more chips associated with the collection amount of chips into
the chip tray by the dealer,
compare (a) a payment amount of substitute gaming chips to be paid by the casino side in the game to (b) a decrease amount of the substitute gaming chips in the substitute gaming chip tray after the dealer removes one or more of the substitute gaming chips from the substitute gaming chip tray for a payout; and
a second comparison between the payment amount of chips and a
decrease amount of chips in the chip tray after the dealer pays out one or more chips associated with the payment of chips from the chip tray, or
transmit a signal or perform a display on a display device depending on at least one of a comparison result between the collection amount and the increase amount, a comparison result between the payment amount and the decrease amount, and a result of summing the comparison result between the collection amount and the increase amount and the comparison result between the payment 

the inconsistency is greater than a predetermined amount and is
associated with: a first result of the first comparison, a second result of the second comparison, or a third result of the third comparison.


Claim 1 of copending Application No. 16/207723 discloses the claimed invention but fails to teach that the determining device displays display a win/loss result of a game In an analogous art to casino tracking Soltys discloses a casino tracking system that monitors a gaming table and detects the chips in a chip tray (Fig. 3). Soltys the system allows information to be accessed to performs surveillance monitoring and reporting (paragraph 158) including calculating (winnings and losses; paragraph 155). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Claim 1 of copending Application No. 16/207723 and display a win/loss result of a game in order to notify the gaming operator the status of the game.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“win/loss determining device configured to determine and display a win/loos result”; 
“dealer chip determining device configured to identify types and number of those of the substitute gaming chips”; and
“a measuring device” for “measurement” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites, management system comprising: “a win/loss determining device configured to determine and display a win/loos result”; “dealer chip determining device configured to identify types and number of those of the substitute gaming chips”, “a measuring device” and “a management control device”. The claim is indefinite because these limitations are claimed as separate components of the management system when the specification discloses that the components are the same components are part of the same components. It is not clear if the claim limitations should be interpreted as separate components or the same component.


Claims 21-29 are rejected by dependency. 

Allowable Subject Matter
Claims 20-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and overcome the double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:  
Soltys’229 (US 2002/0442299) a management system comprising: 
a control device configured determine and display a win/loss result of a game played on a game table using substitute gaming chips that are individually identifiable (CPU 52 computer determines the wins and losses based on its knowledge of the value of each card held by the player 14, 16 and the dealer 12; paragraph 155);
 a substitute gaming chip tray that is configured to hold the substitute gaming chips, for use by a dealer on the game table (36 in Fig. 1); 

a measuring device; and a management control device, wherein the management control device is configured to: determine positions, types, and numbers of those of the substitute gaming chips that are on the game table (monitors position, and values and counts of the chips paragraphs 58, 90-911) based on a measurement by the measuring device [The claim limitations of “a measuring device” for “measurement” is interpreted as a camera device 2 and the management control device 50 (as indicated by Applicant’s specification paragraphs 290, 355). Similarly, Soltis discloses a measuring device (play tracking 56 in Fig. 3), comprising camera(s) (paragraphs 61, 77-80) and management control device (CPU 52 in Fig. 3).].
Solyts’229 discloses that the computer determines the wins and losses based on its knowledge of the value of each card held by the player and the dealer. The CPU checks the calculated winnings to be paid out and lasses against the changes to 

Another close prior art Soltys‘005 discloses a win/loss determining device, wherein the win/loss determining device is configured to determine and display a win/loss result of a game played (card shoe/card reader; Figs. 5-6, 11-12) that determines the outcome of a game (paragraphs 61, 78, 92).

Another close prior art Koyama (2009/0233699) discloses a system that compares compare (a) a collection amount of substitute gaming chips to be collected from by the casino side in the game based on information obtained from a measuring device to (b) an increase amount of the substitute gaming chips after the dealer collects the substitute gaming chips; and compare (a) a payment amount of substitute gaming chips to be paid by the casino side in the game to (b) a decrease amount of the substitute gaming chips after the dealer removes one or more of the substitute gaming chips from the substitute gaming chip tray for a payout and sends a message if a comparison result is inconsistent (compares chips collection/payment information obtained from the measuring device/images from cameras 3 to a increase/decrease amount of chips read by the IC tag; paragraphs 51-53, 57, 60, 69) and send

However, Soltys’229, Soltys‘005 and Koyama fails to teach compare (a) a collection amount of substitute gaming chips to be collected from the game table by the casino side in the game based on information obtained from the measuring device, the dealer chip determining device, and the win/loss determining device to (b) an increase amount of the substitute gaming chips in the substitute gaming chip tray after the dealer collects the substitute gaming chips into the substitute gaming chip tray; compare (a) a payment amount of substitute gaming chips to be paid by the casino side in the game to (b) a decrease amount of the substitute gaming chips in the substitute gaming chip tray after the dealer removes one or more of the substitute gaming chips from the substitute gaming chip tray for a payout.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASSON H YOO/           Primary Examiner, Art Unit 3715